El Juez Asociado Señor Rebollo López
emitió la opinión del Tribunal.
El 22 de julio de 1981, José Martínez Vázquez, aquí re-currente, sufrió un accidente en su lugar de trabajo el cual le provocó daños en su miembro viril. Recibió, original-mente, atención médica en la Corporación del Fondo del Seguro del Estado (en adelante el F.S.E.). Luego de ciertos incidentes legales, Martínez Vázquez logró que el F.S.E. le costeara los gastos médicos y quirúrgicos en que incurrió fuera de la jurisdicción del Estado Libre Asociado de Puerto Rico. Particularmente, fue atendido en Norfolk, Virginia, Estados Unidos de Norteamérica. En dicho lugar, el aquí recurrente fue intervenido quirúrgicamente por dos galenos: un especialista en cirugía plástica y microcirugía reconstructiva, y un especialista en urología. Como resul-tado de la intervención quirúrgica a la cual fue sometido Martínez Vázquez, se le reconstruyó su miembro viril por medio de una prótesis y se logró restituir, parcialmente, las funciones principales de dicho órgano.
Mucho tiempo después, el 28 de marzo de 1998, Martí-nez Vázquez sufrió un accidente vehicular en Puerto Rico. Como consecuencia del mismo, Martínez Vázquez sufrió quemaduras y dolor en el pecho, síntomas que le fueron provocados por el impacto del air bag. Además, Martínez Vázquez sufrió una lesión en su miembro viril, como con-secuencia de la cual, alegadamente, su función sexual se vio interrumpida por completo.(1)
Habiendo transcurrido siete meses desde la ocurrencia del accidente, Martínez Vázquez logró ser atendido por un fisiatra de la Administración de Compensaciones por Acci-dentes de Automóviles (en adelante la A.C.A.A.) quien, luego de efectuarle el correspondiente examen físico,' reco-mendó que Martínez Vázquez fuese atendido por un urólogo. No obstante ello, la A.C.A.A. no acogió la recomen-*111dación emitida por el fisiatra; en su lugar, le solicitó una evaluación acompañada por un informe de relación causal entre el accidente ocurrido y el tratamiento sugerido.
Posteriormente, la A.C.A.A. refirió a Martínez Vázquez, por segunda ocasión, ante otro fisiatra, el cual, luego de efectuar la evaluación de rigor, consignó que: “[h]is real problem is the urologic prothesis he has, that was injured in the accident, as he states.” Apéndice, exhibit X, pág. 25.
En vista de que Martínez Vázquez no había logrado ser examinado por un urólogo designado por A.C.A.A., pese a que así fue recomendado por el primer fisiatra que lo aus-cultó, éste optó por examinarse, por su cuenta, con un fa-cultativo de la Sociedad Urológica de Puerto Rico, quien entendió que, dada la condición urogenital de Martínez Vázquez, éste debía ser atendido lo más pronto posible por el cirujano plástico que originalmente intervino con Martí-nez en el estado de Virginia. Esta evaluación médica fue sometida por el recurrente ante la A.C.A.A.; mientras, la condición de su prótesis continuaba empeorando.
Posteriormente, el 17 de noviembre de 1998, Martínez Vázquez recibió notificación de parte de la A.C.A.A., Ofi-cina Regional de Guayama, mediante la cual se le informó que no cualificaba para recibir los servicios médico-hospi-talarios relativos a su problema urogenital debido a que las lesiones sufridas por él no lo justificaban. Inconforme, Martínez Vázquez apeló la decisión ante el funcionario co-rrespondiente de dicha entidad.
Luego de varios incidentes, el 17 de febrero de 1999, el doctor Morales Castañer, director médico de laA.C.A.A., en respuesta a una consulta solicitada por Martínez Vázquez y a base del informe emitido por el Dr. Edgar Martorell, otro urólogo al que había sido referido Martínez Vázquez, consignó, contrario a la decisión emitida por la Oficina Regional, que el problema de la prótesis peniania que presen-taba el reclamante, en efecto se relacionaba con el accidente automovilístico que éste había tenido. Nótese que, para la *112fecha en que finalmente se encontró que existía relación causal entre el problema urológico de Martínez Vázquez y el accidente vehicular, había transcurrido casi un año desde su ocurrencia.
No obstante lo anterior, y a pesar de haberse reconocido la relación causal entre el accidente vehicular de Martínez Vázquez y su problema urogenital, la A.C.A.A. determinó que lo procedente era indagar la posibilidad de que un uró-logo lo atendiera en Puerto Rico, pues no se podía sufragar el tratamiento fuera del país.
Celebrada una audiencia a ruego de Martínez Vázquez, el Director Ejecutivo de la A.C.A.A., Ledo. Práxedes Pe-draza Santiago, reiteró la antedicha postura. A estos fines, emitió resolución el 21 de diciembre de 1999,(2) en la cual consignó, en síntesis, que:
Surge claramente de las secciones de la ley ... que los trata-mientos médicos que un lesionado puede recibir en virtud de lesiones sufridas en Puerto Rico, sólo pueden ofrecerse aquí .... La Ley Núm. 138,(3) no nos faculta a pagar por tratamiento médico fuera de la jurisdicción de Puerto Rico. Apéndice, exhibit XIX, pág. 41.
No conforme con dicha determinación, el aquí recu-rrente interpuso escrito de apelación ante la Junta de Directores de la A.C.A.A. Así las cosas, mientras los reclamos de Martínez Vázquez seguían su curso administrativo, si-multáneamente transcurría el término limitativo dis-puesto en la ley orgánica de la A.C.A.A. para brindar tra-tamiento al lesionado, término máximo de dos años contados a partir de la fecha en que tuvo el accidente vehicular.!4)
*113El 9 de junio de 2000, la Junta de Directores de la A.C.A.A. confirmó la decisión apelada. Concluyó dicho or- . ganismo que
... la letra de la ley creadora de la Administración de Com-pensaciones por Accidentes de Automóviles es CLARA: sólo cubre servicios médicos que se presten en Puerto Rico. No hay excepción alguna. De hecho, si la Administración los autori-zare estaría incurriendo en un acto ultra-vires, contrario a las facultades que le brinda la ley.
Desgraciadamente en éste caso, la ACAA sólo puede hacer lo que hasta ahora ha hecho: brindarle los servicios médicos den-tro del Estado Libre Asociado de Puerto Rico. Apéndice, exhibit I, pág. 75.
Insatisfecho, Martínez Vázquez interpuso recurso de re-visión ante el Tribunal de Circuito de Apelaciones. Dicho foro denegó la expedición del auto solicitado al entender, en síntesis, que la letra de la ley orgánica de la A.C.A.A. esta-blece, de manera clara y libre de ambigüedades, que una persona que resulta lesionada en un accidente de tránsito ocurrido en Puerto Rico sólo puede recibir los servicios mé-dico-hospitalarios que requieran sus lesiones dentro de la jurisdicción del Estado Libre Asociado. Ello así, en vista de que la ley orgánica de la A.C.A.A. no le confiere facultad para cubrir tratamiento médico fuera de Puerto Rico a las personas que resultan lesionadas en este tipo de acciden-tes, por lo cual cualquier acto de la A.C.A.A., fuera del ám-bito de acción reconocido en la ley, sería ultra vires.
Inconforme con dicha determinación, Martínez Vázquez acudió ante este Tribunal, señalando que erró el Tribunal de Circuito de Apelaciones al
... no revocar la decisión de la Junta de Directores de la Administración de Compensación por Accidentes de Automó-viles, al no determinar que los servicios de un cirujano plástico eran necesarios y que podían ser brindados en él [sic] E.L.A.
... no revocar la decisión de la Junta de Directores de la Administración de Compensación por Accidentes de Automó-viles al no ordenarle el traer a los médicos que atendieron al *114recurrente en los Estados Unidos de Norteamérica para atenderlo.
... no revocar la decisión de la Junta de Directores de la Administración de Compensación por Accidentes de Automó-viles al no brindarle al recurrente los servicios médicos-hospitalarios [sic] que se requieren por ley.
... no revocar la decisión de la Junta de Directores de la Administración de Compensación por Accidentes de Automó-viles por negarse a proveer los servicios médicos-hospitalarios [sic] al Sr. Martínez Vázquez en el Estado de Virginia siendo esta la recomendación de sus facultativos médicos y permi-tiendo que el recurrente los pagara y la A.C.A.A. y ellos rem-bolsar los mismos.
... no revocar la decisión de la Junta de Directores de la Administración de Compensación por Accidentes de Automó-viles por negar la atención médica a pesar de saber que los médicos facultados para hacer la operación en Puerto Rico se negaron a efectuarla y [le] refirieron a sus médicos originales. Petición de certiorari, pág. 8.
Expedimos el auto solicitado. Estando en posición de resolver el recurso presentado, procedemos a así hacerlo.
( — H
El vertiginoso incremento en los accidentes que a diario ocurren en nuestras vías de rodaje así como el correlativo aumento en el número de víctimas involucradas en ellos constituye y siempre ha constituido un motivo de gran preocupación en nuestra jurisdicción, habiéndolo la Asamblea Legislativa categorizado como un verdadero problema social. Animada por la referida problemática, la Asamblea Legislativa creó, mediante la Ley Núm. 138 de 26 de junio de 1968, según enmendada, conocida como Ley de Protección Social por Accidentes de Automóviles, 9 L.P.R.A. see. 2051 et seq., la Administración de Compensaciones por Accidentes de Automóviles. Dicha instrumenta-*115lidad pública opera un sistema de seguro compulsorio,(5) mediante el cual se le garantiza a un gran número de víc-timas de accidentes vehiculares el acceso a servicios médi-cos y, en determinadas ocasiones, el derecho a una compen-sación por las lesiones sufridas, sin la necesidad de que el lesionado o la víctima tenga que seguir trámite judicial alguno, toda vez que dicho sistema de compensación no está fundado en el concepto de la negligencia. A.C.A.A. v. Tribunal Superior, 101 D.P.R. 518 (1973); A.C.A.A. v. Yantín, 103 D.P.R. 59 (1974). La letra de la exposición de mo-tivos del mencionado estatuto pauta claramente el fin primordial en virtud del cual fue concebido. Al respecto, declara que
... [su] “propósito fundamental [es] el reducir a un mínimo los trágicos efectos económicos y sociales producidos por los accidentes de tránsito sobre la familia y demás dependientes de sus víctimas. Provee un alivio al cada día más creciente problema de las víctimas de accidentes de tránsito, proporcio-nando a éstas servicios médicos y un mínimo de ingresos que los libra de quedar en total desamparo y desvalimiento econó-mico...". Ortiz Morales v. A.C.A.A., 116 D.P.R. 387, 390 (1985).
En conformidad con el propósito por el cual fue conce-bido dicho estatuto —el cual, como es de notarse, tiene un fin eminentemente social— los procesos que en él se incor-poran para que la víctima logre la reparación del daño de-ben ser sencillos y flexibles. A tono con lo anterior, recha-zamos, en A.C.A.A. v. Yantín, ante, pág. 64, una interpretación que la A.C.A.A. había emitido de sus pro-pias disposiciones, pues ésta no sólo se abstraía de la sabia norma de hermenéutica que requiere que las disposiciones de un estatuto sean interpretadas en conjunto,(6) sino que, *116peor aún, daba al traste con el fin primordial de la ley, el cual es y siempre ha sido “llenar un vacío de necesidad social”. Al descartar lo que en dicha ocasión consideramos como una “interpretación caprichosa”, reafirmamos nues-tro deber de imprimirle eficacia y pragmatismo a la ley, en lugar de desvirtuar sus propósitos, permitiendo una apli-cación cuyos resultados serían, además de injustos, caren-tes de base racional alguna.
Asimismo, en Ortiz Morales v. A.C.A.A., ante, págs. 390-391,(7) rechazamos cierta interpretación hecha por la A.C.A.A. de su ley habilitadora, so color de no ir en contra de sus propósitos. En dicha ocasión, y en referencia a la razón de ser de la Ley de Protección Social por Accidentes de Automóviles, establecimos que:
Con miras a la consecución de la intención que la inspiró, en su redacción se incorporaron trámites sencillos, y la flexibili-dad necesaria para hacer viable la reparación del daño. ...
El carácter de protección social de la legislación apoya toda interpretación razonable y balanceada que tienda a beneficiar al tutelado. El Reglamento para implantarla no debe derrotar el espíritu que la inspiró. (Enfasis suplido y escolio omitido.)
En fin, siendo éste un estatuto de carácter reparador, es nuestra misión, al enfrentar controversias como la que hoy nos ocupa, guiarnos por el principio de hermenéutica estatutaria que exige de aquél una interpretación liberal, encaminada a la consecución de los propósitos que lo inspiraron. Ello así, claro está, sin que con dicha labor interpretativa pretendamos ampliar el ámbito de aplicación del estatuto para extenderlo a situaciones no contempladas en el estatuto. Véase Ruiz Firpo v. A.C.A.A., 109 D.P.R. 1 (1979). Es imprescindible, pues, para que una interpretación encuentre cabida en el marco de protección diseñado en virtud de la Ley de Protección Social por Accidentes de Automóviles, que ésta, además de darle conte-*117nido real a los intereses tutelados en el referido cuerpo, sea razonable y balanceada. Ortiz Morales v. A.C.A.A., ante.
I — I 1 — 1
Es dentro de este marco doctrinal que debemos diluci-dar la controversia que plantea el presente recurso: si a un lesionado de accidente vehicular le asiste el derecho de que la A.C.A.A. pague, fuera de la jurisdicción exclusiva del E.L.A., los servicios médicos que su condición razonable-mente requiera cuando dichos servicios no se brindan o no están disponibles en Puerto Rico.
La A.C.A.A. sostiene que, si bien es cierto que las leyes de protección social se interpretan liberalmente a favor de sus beneficiarios, según lo resuelto en Ruiz Firpo v. A.C.A.A., ante, no se pueden extender, por vía de interpre-tación, las protecciones que consagran los seguros públicos para cobijar situaciones no contempladas en la operación de dichos sistemas. En ese sentido, aduce la A.C.A.A. que el texto de la Ley Núm. 138, ante, es claro y libre de am-bigüedades en tanto que establece que los beneficios médi-co-hospitalarios a los cuales tenga derecho la víctima de un accidente de automóvil se prestarán sólo en el Estado Libre Asociado de Puerto Rico. En consecuencia, concluye la re-ferida agencia que, ante el lenguaje claro y sencillo del re-ferido estatuto, éste no debe ser menospreciado bajo el pre-texto de cumplir con su espíritu, así como tampoco debe ser interpretado como que provee algo que el legislador no in-tentó proveer.!8)
En el sentido contrario, aduce, en síntesis, el peticiona-rio Martínez Vázquez, que la Ley Núm. 138, ante, adolece de una laguna en tanto y en cuanto nada dispone sobre el trámite a seguir por la A.C.A.A. cuando los servicios médi-co-hospitalarios que requiera la condición de la víctima no *118están disponibles en la jurisdicción del Estado Libre Aso-ciado de Puerto Rico. En vista de ello, precisa que una interpretación de dicha legislación, unida tanto a su histo-rial legislativo como a las expresiones aplicables de este Tribunal, apuntan a la conclusión de que la Ley Núm. 138, ante, reconoce a sus beneficiarios el derecho a recibir los aludidos servicios fuera de la Isla cuando no están dispo-nibles en nuestra jurisdicción.
HH H — I h-i
Son dos las disposiciones de la Ley de Protección Social por Accidentes de Automóviles que resultan de particular pertinencia, y relevancia, al caso que hoy ocupa nuestra atención. La primera de ellas la encontramos en el inciso (5) de la See. 5 de la referida ley, 9 L.P.R.A. see. 2054(5). Esta sección ha sido objeto de diversas enmiendas, esto es, ciertos cambios que resulta necesario reseñar.
Al aprobarse la Ley Núm. 138, ante, el texto original de la disposición referente a los beneficios a ser concedidos por la Administración leía, en lo pertinente, de la siguiente manera:
5. Beneficios Médico-Hospitalarios:
La Administración proveerá todos los servicios médicos, de hospitalización, casas de convalescencia [sic], rehabilitación y medicinas que la condición de la víctima requiera, conforme a la reglamentación que al efecto establezca la Administración. 1968 Leyes de Puerto Rico 349, 356.
Posteriormente, mediante la Ley Núm. 12 de 30 de oc-tubre de 1975, se enmendó, en términos generales, la Ley Núm. 138, ante. De los cambios que sufrió dicho estatuto, por medio de los cuales se pretendió ajustarlo a la expe-riencia obtenida y convertirlo en un instrumento que faci-litara de manera más eficaz la consecución de los fines que *119inspiraron su aprobación, (9) resulta de suma importancia la modificación que hubo de imprimirle el legislador al re-ferido inciso (5). Luego de enmendarse en 1975, el inciso en cuestión disponía, en lo pertinente, de la manera siguiente:
5. Beneficios Médico-Hospitalarios:
La víctima tendrá derecho a recibir los servicios médicos, de hospitalización, casas de convalecencia, rehabilitación y medi-cinas que su condición, razonablemente, requiera durante el término de dos años subsiguientes al accidente. (Énfasis suplido.) 1975 (Parte 2) Leyes de Puerto Rico 865, 872.
Nótese cómo, más allá de un “deber” impuesto a la Ad-ministración para con el beneficiario, en el antecitado in-ciso, si bien se alude al mismo asunto, el tenor del texto es, sin dudas, uno muy distinto: se le reconoce a la víctima de accidente, de manera expresa e inequívoca, un derecho determinado.
Algunos años después, dicha disposición fue nueva-mente objeto de enmienda por virtud de la Ley Núm. 54 de 1ro de julio de 1986. Actualmente, dicho inciso dispone como sigue:
(5) Beneficios médico-hospitalarios. —La víctima tendrá de-recho a recibir los servicios médicos, de hospitalización, casas de convalecencia, rehabilitación y medicinas que su condición razonablemente requiera durante el término de dos (2) años subsiguientes al accidente y que estén disponibles dentro de la jurisdicción del Estado Libre Asociado de Puerto Rico. En los casos de parapléjicos y cuadrapléjicos y en los casos de trauma severo y/o de fracturas múltiples con complicaciones de tal na-turaleza que requieran atención médica prolongada, se podrán prestar dichos servicios por un término mayor a dos (2) años según lo disponga la Junta mediante reglamento. (Énfasis suplido.) 9 L.P.R.A. see. 2054(5).
Como podemos notar, mediante la enmienda de 1986 se añadió, en el primer párrafo del inciso (5), justo al final de *120la primera oración, la frase “y que estén disponibles dentro de la jurisdicción del Estado Libre Asociado de Puerto Rico”. Ante los cambios efectuados mediante la enmienda de la Ley Núm. 54, nos surge la interrogante de a qué obedeció la inserción de tal frase.
Al respecto, el Informe conjunto emitido por la Comisión de Transportación y Obras Públicas al Senado de Puerto Rico de 23 de mayo de 1986, pág. 3, señala, entre otras cosas, que el objetivo principal del P. de la C. 691 es “con-feccionar una Ley que sirva mejor a la ciudadanía para cuya protección se crea”; además, apunta que las enmien-das que mediante el mismo se introducen “contribuyen a hacer este estatuto uno más eficaz en el propósito primordial que persigue que no es otro que reducir a un mínimo los trágicos efectos económicos y sociales que producen los accidentes de tránsito sobre la familia y demás dependien-tes de sus víctimas”. Id.
Por otro lado, el texto del Memorial Explicativo de la Ley Núm. 54 del 1ro de julio de 1986, en el cual se expresa el propósito inherente de la adición de la frase “y que estén disponibles dentro la jurisdicción del Estado Libre Aso-ciado Puerto Rico”, resulta ser de cardinal importancia res-pecto al asunto que nos concierne. Allí se indica lo si-guiente:
El [ijnciso (5) de la referida Sección 5 establece el derecho de las víctimas a recibir los beneficios médico-hospitalarios que su condición razonablemente requiera. El apartado (5) de la Sección 6 dispone que los servicios médicos y de hospitaliza-ción se prestarán sólo en el Estado Libre Asociado de Puerto Rico.
Se propone enmendar el apartado (5) de la Sección 5 para que además del derecho que tienen las víctimas de recibir ser-vicios médicos de hospitalización, el que dichos servicios estén disponibles en la jurisdicción del Estado Libre Asociado de Puerto Rico exclusivamente, según se dispone en la Sección 6, supra. El propósito que persigue con esta enmienda es evitar lo que ocurrió recientemente, de que un lesionado de accidente de tránsito reclame tener derecho a que ACAA pague un tra-tamiento fuera de la jurisdicción exclusiva del E.L.A., el cual *121no se brinda o no esta disponible aquí en Puerto Rico, y que por tanto, está obligado a salir fuera de la jurisdicción del E.L.A., a recibir el mismo. No es el caso de que teniéndolo aquí el [sic] desee escoger el tratamiento fuera de Puerto Rico, sino que se ve obligado a ello por no existir dicho tratamiento en nuestra jurisdicción. Como está la ley se expresa únicamente que la víctima tendrá derecho a todos los servicios médicos que su condición requiera durante el término de dos (2) años. Luego dispone en la Sección 6, supra, que dichos servicios mé-dicos se prestarán sólo en el E.L.A. La pregunta a hacerse es, si el derecho que tienen las víctimas a recibir el tratamiento que su condición requiera y no se brinda aquí en Puerto Rico, ¿tendrá derecho a recibirlo entonces en lugar donde se brinde? Esta interrogante es la que se trata de corregir al adicionar al apartado (5) de la Sección 5luego de “accidente”, “y que estén disponibles dentro de la jurisdicción del E.L.A.”. Memorial ex-plicativo de la Ley Núm. 54 de 1ro de julio de 1986, P. de la C. 691, 10ma Asamblea Legislativa, 2da Sesión Ordinaria, págs. 6-7.
Como se desprende del historial legislativo de la refe-rida enmienda, mediante ella legislador tuvo la intención de armonizar las disposiciones de la transcrita sección de la Ley con las disposiciones del inciso (5) de su See. 6, 9 L.P.R.A. see. 2055(5), la cual, desde su origen, establece que:
(5) Los beneficios de este Capítulo se pagarán solamente por lesiones ocurridas en Puerto Rico, y los servicios médicos y de hospitalización se prestarán sólo en el Estado Libre Asociado de Puerto Rico. (Enfasis suplido.)
No hay duda, en consecuencia, de que los servicios médicos y de hospitalización a los que tiene derecho una persona a quien le cobijan las disposiciones de la Ley de Protección Social por Accidentes de Automóviles son aquellos que exclusivamente son prestados en el Estado Libre Asociado de Puerto Rico. Dicho de otra manera, una persona que se ve involucrada en un accidente de automóviles en nuestra jurisdicción no tiene derecho a que la A.C.A.A. le pague servicios médicos y de hospitalización fuera de Puerto Rico, independientemente del hecho de que dichos *122servicios no estén disponibles en nuestra isla. Dicha inter-pretación es una acorde no sólo con la letra del estatuto sino que con su historial legislativo.(10)
Somos conscientes de que el propósito de la antes citada Ley Núm. 138 es eminentemente social y que dicha ley es de carácter remedial, que debe ser objeto de una interpretación liberal. Ello, sin embargo, no nos autoriza a ampliar el ámbito de aplicación del estatuto, con el fin de extenderlo a situaciones no consideradas en él, en claro menosprecio de su letra y de la intención legislativa. Véase Ruiz Firpo v. A.C.A.A., ante.
La cuestión planteada —esto es, de si un accidentado a quien le cobijan las disposiciones de la citada Ley Núm. 138 tiene derecho a recibir servicios médicos y de hospita-lización fuera de Puerto Rico cuando dichos servicios no están disponibles en nuestra isla— es de la exclusiva in-cumbencia y prerrogativa de la Asamblea Legislativa de Puerto Rico, la cual tiene en sus manos la oportunidad de enmendar el estatuto a esos efectos y, de esa manera, ha-cerle justicia a las personas que se encuentran en esta triste situación.
En el entretanto, la A.C.A.A. tiene la obligación de rea-lizar todas las gestiones necesarias a los fines de lograr que el peticionario Martínez Vázquez reciba el mejor tra-tamiento médico disponible en Puerto Rico para la condi-ción que le aqueja; ello independientemente del hecho de que haya transcurrido el término de dos años, desde la fecha del accidente de automóviles, que establece la See. 5.5 de la Ley Núm. 138 de 26 de junio de 1968 ante, ya que *123el transcurso de dicho período de tiempo es, igualmente, imputable a las acciones de, y actitud asumida por, la A.C.A.A. en el presente caso.

Se dictará sentencia de conformidad.

El Juez Asociado Señor Fuster Berlingeri emitió una opinión disidente.
— O —

(1) Sostiene el recurrente que, hasta el momento del accidente vehicular, su órgano sexual estuvo funcionando adecuadamente.


(2) Cabe mencionar que, en el ínterin, y previo referido de la A.C.A.A., Martínez Vázquez fue evaluado por los doctores Martorell y Rivera Herrera; ambos urólogos coincidieron en que Martínez Vázquez debía ser reevaluado por los especialistas que lo intervinieron en el estado de Virginia.


(3) Ley Núm. 138 de 26 de junio de 1968, según enmendada, conocida como Ley de Protección Social por Accidentes de Automóviles, 9 L.P.R.A. see. 2051 eí seq.


(4) Véase la Secc. 5(5) de la Ley Núm. 138 (9 L.P.R.A. sec. 2054(5)).


(5) Como es conocido, el costo de dicho seguro se distribuye entre todos los dueños de vehículos de'motor mediante una aportación anual, o prima, que se paga al momento de registrar el vehículo y se renueva anualmente en la misma fecha en que corresponda renovar la licencia y tablilla del vehículo de motor o de arrastre. 9 L.P.R.A. see. 2064(1) — (2).


(6) Sales v. Samac Motor Corp., 92 D.P.R. 529 (1965).


(7) Véase, además, Peña Arán v. A.C.A.A., 116 D.P.R. 606 (1985).


(8) Al respecto, cita a Ferretería Matos, Inc. v. P.R. Tel. Co., 110 D.P.R. 153 (1980), y a Caguas Bus Line v. Sierra, Comisionado, 73 D.P.R. 743 (1952), entre otros.


(9) Exposición de Motivos de la Ley Núm. 12 (1975 (Parte 2) Leyes de Puerto Rico 865).


(10) Todas las leyes, aun las claras, requieren interpretación. Al hacerlo, debe-mos siempre acudir primero a su texto, ya que dicho texto no debe ser menospreciado cuando es claro y libre de ambigüedad. Art. 14 del Código Civil de Puerto Rico, 31 L.P.R.A. sec. 14.
Ello no obstante, al interpretar las leyes siempre debemos considerar los propó-sitos perseguidos por el legislador ya que estamos obbgados a darle efectividad a la intención legislativa, propiciando de esta forma la realización, del propósito que per-sigue la ley. Irizarry v. J & J Cons. Prods. Co., Inc., 150 D.P.R. 155 (2000).